Matter of Jones v Bronx County Supreme Ct. (2016 NY Slip Op 01583)





Matter of Jones v Bronx County Supreme Ct.


2016 NY Slip Op 01583


Decided on March 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 3, 2016

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


414 47/16 -45

[*1]In re Anthony Jones Petitioner,
vBronx County Supreme Court, etc., Respondent.


Anthony Jones, petitioner pro se.
John W. McConnell, Office of Court Administration, New York (Sean Kerby of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 3, 2016
CLERK